DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 48 reading “an adjustment mechanism configured to move at least a portion of the manipulating mechanism, under the flexible portion” is being found indefinite where it cannot be determined how “under the flexible portion” should be interpreted. It is unclear from the specification and drawings where “under the flexible portion” is. Examiner recommends positively reciting the underside of the flexible portion. Appropriate correction and/or clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 50 is substantially the same as the Claim 49 upon which it depends where Claim 49 recites the limitation “a movable base configured to move […] in a direction transverse to the flexible portion of the funnel.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (USPGPub 2010/0130921). 

Re Claim 45, Kobayashi discloses a breastmilk pump unit for use with a breastmilk pump system for pumping breastmilk from a breast (as seen in Kobayashi Fig. 4), said breastmilk pump system including a breastmilk container (14), said breastmilk pump unit comprising: a body (25) having a front part (25A) and a back part (25B) (Kobayashi ¶ 0041); a funnel (12) having a proximal portion associated with the front part (25A) of the body (25) and configured to receive at least a portion of the breast (Kobayashi Fig. 3C), a distal portion associated with the back part (25B) of the body (25), and a flexible portion (34, 36) extending at least at a lower portion of the funnel (12) (Kobayashi ¶ 0044), said funnel (12) being configured to cooperate with a vacuum unit (24), so as to give rise to negative pressure within the funnel (12) (Kobayashi ¶ 0039), whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel (12); the distal portion being configured to be fluidly connected to the breastmilk container (14), so as to deliver pumped breastmilk from the funnel (12) to the breastmilk container (14) (as seen in Kobayashi Fig. 4); and a manipulating mechanism (18) positioned in register with said flexible portion (34, 36), configured for manipulating the flexible portion (34, 36) (Kobayashi ¶ 0039, 0046-0057).

Re Claim 46, Kobayashi discloses wherein said body (25) includes a palate-imitating member, disposed above said manipulating mechanism (18) (Kobayashi Fig. 2 - wherein flexible portions 34 and 36 are configured to simulate a mouth; Figs. 9-10; ¶ 0034-0035). 

Re Claim 47, Kobayashi discloses wherein said manipulating mechanism (18) includes: at least one roller segment (64, 66, 68) configured to be pushed against the flexible portion (34, 36) (wherein cams 64, 66 and 68 move rollers 50, 56 and 62 which in turn move stimulation portions 46, 52 and 58 against flexible portion - Kobayashi Fig. 8, ¶ 0046-0057); a motor (70) configured to rotate said at least one roller segment (64, 66, 68); and an arm (72) configured to hold the roller segment (64, 66, 68); wherein said motor (70) is configured to rotate said arm (72) together with said roller segment (64, 66, 68) (Kobayashi ¶ 0052-0054).

Re Claim 48, Kobayashi discloses an adjustment mechanism (76) configured to move at least a portion of the manipulating mechanism (18), under the flexible portion (Kobayashi ¶ 0056-0059). 

Re Claims 49 and 50, Kobayashi discloses wherein said manipulating mechanism (18) is disposed on a movable base (40, 42, 44) configured to move, together with the manipulating mechanism (18), with respect to the body (25), at least in a direction transverse to the flexible portion (34, 36) of the funnel (12) (Kobayashi ¶ 0046-0057); and wherein said movable base (40, 42, 44) is configured to move in a direction transverse to the flexible portion (34, 36) of the funnel (12) (Kobayashi ¶ 0046-0057).

Re Claims 51 and 52, Kobayashi discloses wherein said manipulating mechanism (18) is further configured for pushing the flexible portion (34, 36) of the funnel (12) at least in a 

Re Claim 53, Kobayashi discloses wherein during the pushing of the flexible portion (34, 36) of the funnel (12) by the manipulating mechanism (18), the flexible portion (34, 36) has an uppermost position at which the flexible portion (34, 36) of the funnel (12) remains disengaged from an opposite upper portion of the funnel (12), forming a gap therebetween (Kobayashi Figs. 9-10; ¶ 0051-0054).

Re Claim 54, Kobayashi discloses wherein said funnel (12) is configured to cooperate with said vacuum unit (24) via said distal portion thereof (as seen in Kobayashi Fig. 4).

Re Claim 55, Kobayashi discloses wherein said vacuum unit (24) is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism (18) is configured to push said flexible portion (34, 36) in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure (Kobayashi ¶ 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 56-65 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (USPGPub 2010/0130921) in view of Makower et al. (USPGPub 2017/0072118).

Re Claim 56, Kobayashi discloses a breastmilk pump system for pumping breastmilk from a breast (as seen in Kobayashi Fig. 4), the breastmilk pump system comprising: a body (25) having a front part (25A) and a back part (25B) (Kobayashi ¶ 0041); a funnel (12) having a proximal portion associated with the front part (25A) of the body (25) and configured to receive at least a portion of the breast (Kobayashi Fig. 3C), a distal portion associated with the back part (25B) of the body (25), and a flexible portion (34, 36) extending at least at a lower portion of the funnel (12) (Kobayashi ¶ 0044), said funnel (12) being configured to cooperate with a vacuum unit (24), so as to give rise to negative pressure within the funnel (12) (Kobayashi ¶ 0039), whereby when the breast is at least partially received within the proximal portion, breastmilk can be extracted from the breast into the funnel (12); the distal portion being configured to be fluidly connected to the breastmilk container (14), so as to deliver pumped breastmilk from the funnel (12) to a breastmilk container (14) (as seen in Kobayashi Fig. 4); and a manipulating mechanism (18) positioned in register with said flexible portion (34, 36), configured for manipulating the flexible portion (34, 36) (Kobayashi ¶ 0039, 0046-0057).
	However, Kobayashi fails to explicitly disclose a microcomputer comprising a processor coupled to a memory and interface, wherein the memory contains instructions that, when 

Re Claim 57, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi discloses wherein said manipulating mechanism (18) includes: at least one roller segment (64, 66, 68) configured to be pushed against the flexible portion (34, 36) (wherein cams 64, 66 and 68 move rollers 50, 56 and 62 which in turn move stimulation portions 46, 52 and 58 against flexible portion - Kobayashi Fig. 8, ¶ 0046-0057); a motor (70) configured to rotate said at least one roller segment (64, 66, 68); and an arm (72) configured to hold the roller segment (64, 66, 68); wherein said motor (70) is configured to rotate said arm (72) together with said roller segment (64, 66, 68) (Kobayashi ¶ 0052-0054).

Re Claim 58, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses wherein said manipulating mechanism (18) is further configured for pushing the flexible portion (34, 36) of the funnel (12) at least in a direction extending from the front part (25A) to the back part (25B) of the body (25) (Kobayashi ¶ 0046-0057).

Re Claim 59, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses wherein said manipulating mechanism (18) is configured for pushing the flexible portion (34, 36) of the funnel (12) in a wavelike motion (Kobayashi Figs. 9-10; ¶ 0034-0035, 0054).

Re Claims 60 and 61, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses a connecting element (16) configured to fluidly connect between said distal portion of the funnel (12) and said breastmilk container (14), and to facilitate pressure communication between said distal portion of said funnel (12) and said vacuum unit (24) (Kobayashi ¶ 0045; Fig. 4); and wherein said connecting element (16) is formed with a vacuum chamber (16B) configured to connect in pressure communication to said vacuum unit (24) (Kobayashi ¶ 0045; Fig. 4).

Re Claim 62, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses the breastmilk pump system further comprising said vacuum unit (24) (as seen in Kobayashi Fig. 4; ¶ 0045).

Re Claim 63, Kobayashi in view of Makower disclose all of the limitations of Claim 62. Kobayashi further discloses wherein said vacuum unit (24) is configured to generate variable negative pressure in a cyclic manner and said manipulating mechanism (18) is configured to push said flexible portion (34, 36) in a cyclic manner, in synchronization with the cyclic manner of the variable negative pressure (Kobayashi ¶ 0061).

Re Claim 64, Kobayashi in view of Makower disclose all of the limitations of Claim 62. Kobayashi fails to explicitly disclose wherein said memory contains instructions that, when executed by the processor, cause the processor to operate the vacuum unit and the manipulating mechanism. Makower discloses wherein said memory contains instructions that, when executed by the processor (52), cause the processor to operate a vacuum unit and the manipulating mechanism (Makower ¶ 0155, 0189) for electronic control of the breastmilk pump system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the processor and memory of Kobayashi in view of Makower such that the memory contain instructions that, when executed by the processor, cause the processor to operate the vacuum unit and the manipulating mechanism, the configuration as disclosed by Makower for electronic control of the breastmilk pump system.

Re Claim 65, Kobayashi in view of Makower disclose all of the limitations of Claim 56. Kobayashi further discloses wherein said funnel (12) is configured to cooperate with said vacuum unit (24) via said distal portion thereof (as seen in Kobayashi Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783           
11/08/2021